         Case 3:20-cv-00817-JEJ Document 3 Filed 06/05/20 Page 1 of 4



               JULY 2020 CASE MANAGEMENT CONFERENCE LIST
                   IN THE UNITED STATES DISTRICT COURT
                FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

Abbreviated Case Name              Civil NO.                     Conference Time

Smith v. Harrison                  20cv770                       9:30
Kahn v. PA Mutual                  20cv781                       9:45
Glabik v. Onawa                    20cv791                       10:00
Giangreico v. Susquehanna          20cv817                       10:15
Brown v. Hagerty                   20cv818                       10:30
Kleinfelter v. Brennan             20cv819                       10:45
Quinn v. Tansunion                 20cv839                       11:00


                                          ORDER
                                        June 5, 2020
1.           Case Management List. The above cases will comprise the Case Management
             List for July 31, 2020.
2.           Filing Case Management Plans. At least five business days before the
             conference, counsel shall electronically file their written case management
             plans with the Court.
3.           Trial List and Correlative Dates. Counsel shall agree upon a monthly trial list
             for trial of the case. Counsel shall after determining the appropriate list
             select all other applicable dates in conformity with the court’s calendar
             attached hereto. The court will consider str iking from the record case
             management plans which do not follow the court’s calendar. In the event that
             counsel cannot agree upon a monthly trial list, each counsel shall propose a trial
             list and not appropriately in the plan all applicable dates in conformity with the
             court’s calendar. The Judges of this Court, with approval of the Court of Appeals,
             set a trial goal for case on the Standard Track of not more than 15 months from
             the filling of the initial complaint. Absent exigent circumstances counsel shall
             select a trial list not more than 15 months from the date of filing of the original
             complaint.
4.           Date and Times of Conferences. Case management conferences will be held on
             the date and at the times designated above. Lead counsel who are expected to try
             the case and who shall be fully authorized to make decisions in the case shall
             participate in the conference. If lead counsel wish to be excused from the
             conference, such counsel shall contact the Judge’s chambers and advise at least 2
             working days before the conference.
5.           Telephonic Conference. The conference shall be conducted by telephone.
             The call in information is as follows: 1-888-684-8852, Access Code: 8275348,
             Security Code: 2222.
      Case 3:20-cv-00817-JEJ Document 3 Filed 06/05/20 Page 2 of 4



6.       Magistrate Judge. If the parties consent that a Magistrate Judge conduct all
         subsequent proceedings in the case and enter a final judgement, they shall note in
         the Case Management Plan the name of the Magistrate Judge whom they wish to
         select or the city where they wish the case to be tried by a Magistrate Judge
         stationed in that city.
7.       Case Management Order. At the conclusion of the conference any oral
         agreements reached by counsel at the conference, any oral orders issued by the
         Court and any additional directions which the court then deems advisable for the
         efficient management of the case will be reduced to writing in a Case
         Management Order. The Court will issue shortly after the conference an
         additional standard order relating to practice and procedure for the next ensuing
         phase or phases of the case.
8.       Pre-Case Management Conference. As required by Local Rule 16.3(a), lead
         counsel shall confer and prepare for submission to the Court a case management
         plan on the form attached to the Local Rules and designated “Appendix A.”
         Responsibility for arranging the pre-case management conference between
         counsel is placed upon counsel for the Plaintiff or Plaintiffs who shall offer
         opposing counsel at least 3 alternative dates upon no less than 15 days notice.
9.       Continuance. Any motion for continuance of a case management conference shall
         be filed electronically at least seven days before the conference, unless the cause
         for such continuance shall subsequently occur.
10.      Alternate Dispute Resolution. Paragraph 2.0 of the Standard Joint Case
         Management Plan relates to ADR procedures. If the parties cannot agree upon an
         ADR procedure to be used, a decision with respect to the same will be made at the
         pre-trial conference, and if at that conference any counsel objects to alternative
         dispute resolution, there will be none.
11.      Pro Se Cases. No joint case management plan will be required in any case where
         there is a pro se party and no joint case management conference will be held in
         such case. We will consider the views of the parties in cases involving a pro se
         party as to discovery cut off date, final pre-trial conference date, and trial list. We
         will also consider any additional matters the parties may wish to raise which
         relate to the prompt and fair disposition of their respective cases.
                                                s/ John E. Jones III
                                                John E. Jones III, Chief Judge
                                                United States District Judge
                                                Middle District of Pennsylvania
            Case 3:20-cv-00817-JEJ Document 3 Filed 06/05/20 Page 3 of 4




                                         Judge Jones
                                    2020 Court Calendar
                                     (revised April 2020)

Trial          Discovery   Dispositive     Final            Jury
List           Cut-off     Motions         Pre-Trial        Selection
                           Cut-off         Conferences

January        7/31/19     9/2/19          12/2/19          1/6/20

February       8/30/19     10/1/19         1/3/20           2/4/20

March          9/30/19     11/1/19         2/3/20           3/3/20

April          10/31/19    12/2/19         3/2/20           4/7/20

May            11/29/19    1/3/20          4/6/20           5/5/20

June           12/31/19    2/3/20          5/4/20           6/2/20

July           1/31/20     3/2/20          6/1/20           7/7/20

August         2/28/20     4/1/20          7/6/20           8/4/20

September      3/29/20     5/1/20          8/3/20           9/2/20

October        4/30/20     6/1/20          9/1/20           10/5/20

November       5/31/20     7/1/20          10/1/20          11/3/20

December       6/28/20     8/3/20          11/2/20          12/2/20

Case Management Conferences:
1/29/20
2/28/20
3/31/20
4/29/20
5/29/20
6/29/20
7/31/20
8/31/20
9/30/20
10/30/20
11/30/20
12/30/20
            Case 3:20-cv-00817-JEJ Document 3 Filed 06/05/20 Page 4 of 4




                                         Judge Jones
                                    2021 Court Calendar
                                     (revised April 2020)

Trial          Discovery   Dispositive     Final            Jury
List           Cut-off     Motions         Pre-Trial        Selection
                           Cut-off         Conferences

January        7/31/20     9/1/20          12/1/20          1/5/21

February       8/31/20     10/1/20         1/4/21           2/2/21

March          9/30/20     11/2/20         2/1/21           3/2/21

April          10/30/20    12/1/20         3/1/21           4/5/21

May            11/30/20    1/4/21          4/2/21           5/4/21

June           12/31/20    2/1/21          5/3/21           6/2/21

July           1/29/21     3/1/21          6/1/21           7/7/21

August         2/26/21     4/1/21          7/6/21           8/3/21

September      3/31/21     5/321           8/2/21           9/7/21

October        4/30/21     6/1/21          9/1/21           10/4/21

November       5/31/21     7/1/21          10/1/21          11/2/21

December       6/30/21     8/2/21          11/1/21          12/2/21

Case Management Conferences:
1/29/21
2/26/21
3/31/21
4/30/21
5/27/21
6/30/21
7/30/21
8/31/21
9/29/21
10/29/21
11/30/21
12/30/21
